 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALICIA ARREDONDO,                                 No. 1:18-cv-01737-DAD-SKO
12                       Plaintiff,
                                                        ORDER GRANTING IN PART THE
13           v.                                         PARTIES’ STIPULATED REQUEST
14    SOUTHWESTERN & PACIFIC                            ORDER MODIFYING SCHEDULING
      SPECIALTY FINANCE, INC., et al.,                  ORDER
15
                         Defendants.                    (Doc. 29)
16

17

18
            On October 18, 2019, the parties filed a “Stipulation & Proposed Order Continuing Class
19
     Discovery Deadline and Class Certification Schedule.” (Doc. 29.) In the stipulation, the parties
20
     represent that they have diligently pursued discovery but anticipate they will not be able to complete
21
     class certification discovery by the November 19, 2019 deadline due to discovery disputes, calendar
22
     conflicts, and motion practice related to the motion to compel arbitration filed in August 2019 and
23
     denied on September 23, 2019. (See id. at 2; Docs. 19, 25.) The parties also note that Plaintiff filed
24
     a motion to compel further discovery responses on October 14, 2019, which is set for hearing before
25
     the undersigned on November 6, 2019. (Doc. 28.) The parties request that the Court continue the
26
     dates in the Scheduling Order as follows:
27
            1.      Extend the class certification discovery deadline from November 19, 2019, to March
28
 1                     24, 2020.

 2          2.         Extend the deadline for filing the motion for class certification from December 17,

 3                     2019, to April 21, 2020.

 4          3.         Extend the deadline for filing any opposition to the motion for class certification

 5                     from January 24, 2020, to May 19, 2020.

 6          4.         Extend the deadline for any reply brief in support of the motion for class certification

 7                     from February 7, 2020, to June 2, 2020.

 8   (Doc. 29 at 2.)

 9          The Court finds good cause to extend the deadlines in the scheduling order, but not to the

10   extent requested by the parties, as the parties have not shown why an extension of approximately

11   120 days—extending the class certification discovery deadline to March 24, 2020—is necessary.

12   Instead, the Court will extend the deadlines by 75 days, which will allow the parties until the

13   beginning of February 2020 to complete class certification discovery.

14          Accordingly, for good cause shown, the Court GRANTS IN PART the parties’ request and

15   will modify the scheduling order and enlarge the deadlines to allow the parties further time to

16   complete class certification discovery.

17          It is ORDERED that the scheduling order, (Doc. 11), is hereby MODIFIED as follows:

18          1.         The class certification discovery deadline is continued from November 19, 2019 to

19                     February 3, 2020.

20          2.         The deadline for filing the motion for class certification is continued from December
21                     17, 2019, to March 2, 2020.

22          3.         The deadline for filing any opposition to the motion for class certification is

23                     continued from January 24, 2020, to April 8, 2020.

24          4.         The deadline for any reply brief in support of the motion for class certification is

25                     continued from February 7, 2020, to April 22, 2020.

26          5.         The motion for class certification shall be heard on May 5, 2020, at 9:30 a.m., in
27                     Courtroom 5 before the Honorable Dale A. Drozd, United States District Judge.

28          6.         The status conference to set further scheduling dates is continued from April 28,
                                                           2
 1               2020, to July 7, 2020, at 9:30 a.m. in Courtroom 7 before United States

 2               Magistrate Judge Sheila K. Oberto. Telephonic appearances are approved; all

 3               parties appearing telephonically shall call (888) 557-8511, access code

 4               6208204# at the date and time for the conference. By no later than June 30,

 5               2020, the parties shall file and email to skoorders@caed.uscourts.gov in MS

 6               Word format a report providing (a) dates agreed to by all counsel for all

 7               remaining deadlines and (b) an updated status of the case.

 8
     IT IS SO ORDERED.
 9

10   Dated:   October 18, 2019                                /s/   Sheila K. Oberto    .
                                                   UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                   3
